Case 7:21-cr-00083-VB Document 23 Filed 06/11/21 Page 1 of 1

i:
ii
fy

ORDER

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

UNITED STATES OF AMERICA,

Vv.
21 CR 83 (VB)
TYLIK D. WILSON BROWN,
Defendant. :
X

 

A status conference is scheduled for July 14, 2021, at 2:30 p.m. The Court will conduct

 

this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be

permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: June 11, 2021
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 
